Citation Nr: 1213341	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for Pseudofolliculitis Barbae (PFB); and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for the residuals of a head injury, to include headaches; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in April 2008, and timely perfected his appeal in November 2008.

In March 2009, the Veteran testified before a Decision Review Officer (DRO).  In October 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting in Waco, Texas.  Transcripts of these proceedings have been associated with the Veteran's claims file.

Additional evidence was associated with the Veteran's claims file following the issuance of the June 2011 supplemental statement of the case.  In October 2011, the Veteran specifically waived agency of original jurisdiction consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).

The Board notes that to establish jurisdiction over these issues, it must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen each of the claims of entitlement to service connection.

Recharacterization of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for PTSD.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has also been diagnosed with bipolar disorder, depression, anxiety, and a personality disorder.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for PTSD, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of bipolar disorder, depression, anxiety, and a personality disorder.  The RO, in a letter dated in November 2007, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  The Veteran also presented testimony as to the relationship between his active service and his current psychiatric disorder at his Travel Board conference hearing in October 2011.  Accordingly, he is not prejudiced by the Board's expansion of the issue at bar.



FINDINGS OF FACT

1.  In October 2003, the Board denied entitlement to service connection for the residuals of a head injury.

2.  In August 2006, the Board denied entitlement to service connection for PFB and PTSD.

3.  The additional evidence associated with the Veteran's VA claims file since the October 2003 and August 2006 Board decisions is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for PFB, the residuals of a head injury, and PTSD.

4.  The preponderance of the evidence supports a finding that the Veteran currently suffers from PFB that is the result of a disease or injury in active duty service.

5.  The preponderance of the evidence is against a finding that the Veteran currently suffers from the residuals of a head injury that were the result of a disease or injury in active duty service.

6.  The credible and probative evidence of record does not establish that the Veteran has a current diagnosis of PTSD.

7.  The preponderance of the evidence is against a finding that the Veteran's other diagnosed psychiatric disabilities, including bipolar disorder, depression, anxiety, and a personality disorder, are the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision, which denied entitlement to service connection or the residuals of a head injury, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).
2.  The August 2006 Board decision, which denied entitlement to service connection for PFB and PTSD, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been presented sufficient to reopen the claims of entitlement to service connection for PFB, the residuals of a head injury, and an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).

4.  Pseudofolliculitis barbae is the result of a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The residuals of a head injury, to include headaches, were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for PFB, this claim has been reopened and granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's remaining claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the Veteran's claims, a letter dated in November 2007 fully satisfied the basic duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that the November 2007 notice letter did not provide the Veteran with appropriate notice of the elements of new and material evidence and the reasons for the prior denial of his claims of entitlement to service connection for the residuals of a head injury and for an acquired psychiatric disorder, the Board finds that this is not prejudicial to him, as his claims are being reopened in this decision.  See Kent, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in September 2000 for his head injury residuals and in September 2000, May 2005, September 2008, and April 2011 for his psychiatric condition.  The results of these examinations have been included in the claims file for review.  The examinations involved a thorough examination of the Veteran and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the basis of the prior determinations and noted the element of the claims that were lacking to substantiate the claims for benefits.  The AVLJ specifically noted the issues as entitlement to service connection for the residuals of a head injury and an acquired psychiatric disorder.  The Veteran was also assisted at the hearing by an accredited representative from Texas Veterans Commission.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about the continuity of his symptomatology since active service.  


Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence, which related the Veteran's claimed disabilities to active service.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for PFB, the residuals of a head injury, and an acquired psychiatric disorder.  The Board's August 2006 decision denied the aforementioned claims.  At the time of the August 2006 denial, the Veteran's service treatment records, VA treatment records, VA examination reports dated in September 2000 and May 2005, and the June 2001 DRO hearing transcript, were of record.

Objective evidence has been added to the record since the Board's August 2006 denial, including VA treatment records, VA examination reports dated in September 2008 and April 2011, and Travel Board hearing testimony.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claims since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claims of entitlement to service connection for PFB, the residuals of a head injury and an acquired psychiatric disorder are reopened, and must be considered in light of all the evidence, both old and new.

III.  The Merits of the Claims

Relevant Law and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2011).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt, which exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

A.  Pseudofolliculitis Barbae

The Veteran contends that he currently suffers from PFB as a result of his time in active duty service.  The Board concurs.

It is undisputed that the Veteran currently suffers from PFB.  See, e.g., VA Skin Examination, April 1, 2009; Travel Board Hearing Transcript, October 18, 2011.  As such, Shedden element (1), current disability, is accordingly satisfied.  See Shedden, supra.

With respect to Shedden element (2), in-service disease or injury, the Veteran's service treatment records reveal that he sought treatment for PFB on multiple occasions, including in December 1974, February 1977, and July 1983.  On each occasion, the Veteran was given a "no shave" chit.  Upon discharge examination, the Veteran's skin was noted to be normal.  See Standard Form (SF) 88, Service Separation Examination Report, October 17, 1983.  Thus, Shedden element (2) has been satisfied.  See Shedden, supra.

Turning to crucial Shedden element (3), nexus, the evidence of record consists of VA treatment records (some indicating PFB and others indicating normal skin), the April 2009 VA skin compensation examination and the Veteran's October 2011 Travel Board hearing testimony.  In April 2009, the VA examiner noted the Veteran's statement that he had consistently suffered from PFB since his time in active duty.  It was further noted that at the time of the examination, the Veteran had folliculitis of the face.  The VA examiner's impression was PFB beginning in 1974 with ongoing symptoms and ongoing necessary treatment.  Despite the fact that the Veteran stated that he experienced PFB each time he shaved in service, the VA examiner stated that since this was not documented in service, the Veteran's current problem was not related to service.  See VA Skin Examination Report, April 1, 2009.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the Board does not find the VA examiner's conclusion to be credible.  As noted above, the Veteran's service treatment records clearly indicate that he sought treatment for PFB in December 1974, February 1977, and July 1983.  Thus, the basis for the VA examiner's negative conclusion is fundamentally flawed and is not supported by the evidence of record.

Further, throughout the appeal period and during his October 2011 Travel Board hearing, the Veteran has consistently maintained that he suffered from PFB since his time in active duty service.  The Board finds the Veteran's statements regarding his suffering from PFB since military service to be competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination "medical in nature" and it is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  Accordingly, the Board finds that Shedden element (3) has been satisfied.  See Shedden, supra.

Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for PFB is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011); Shedden, supra.

B.  Residuals of a Head Injury

The Veteran contends that he currently suffers from the residuals of a head injury, as the result of his time in active duty service.  Specifically, the Veteran claims that his only residuals consist of chronic headaches.  He does not allege any other neurological deficits as a result of his in-service injury.  The Board disagrees with the Veteran's contentions.

It is undisputed that the Veteran currently suffers from headaches.  See, e.g., VA Examination, September 15, 2000; Travel Board Hearing Transcript, October 18, 2011.  As such, Shedden element (1), current disability, is accordingly satisfied.  See Shedden, supra.

With respect to Shedden element (2), in-service disease or injury, review of the Veteran's service treatment records reveals that upon entry into active duty service, no pertinent abnormality was noted.  See SFs 88 & 89, Service Entrance Examination Reports, April 11, 1974.  In August 1980, however, the Veteran was found lying prone in a parking lot.  Witnesses stated that he had been attacked and hit on the back of the head with something like a pipe.  He was lethargic, with alcohol on his breath, and had some bleeding on the occipital area of the back of the head, just above the neck.  He was brought to the emergency room of a service facility hospital where he stated that he had no loss of consciousness, headache, blurred vision or abdominal pain.  Examination showed only small abrasions of the upper and lower lips and lacerations in the occipital region of the scalp.  Neurologic evaluation showed no abnormality.  The assessment was full thickness scalp laceration.  See Service Treatment Records, August 17, 1980.  Thereafter, no complaints related to the head trauma were shown in the service treatment records.  On examination for separation from active duty, the Veteran's neurologic evaluation was normal.  See SF 88, Service Separation Examination Report, October 17, 1983.  Accordingly, the Board finds that the evidence of record establishes the Veteran suffered from a head injury in service.  Shedden element (2) has been satisfied.  See Shedden, supra.

VA treatment records dated in December 1997 and January 1998, revealed the Veteran was hospitalized after an attempted mugging, where he was struck on the head.  At the time of this admission, the Veteran complained of headaches.  It was speculated that these headaches could be related to the traumatic incident, but evaluation of the sinuses showed opacification of the frontal and maxillary sinuses that could also be a source for the Veteran's headaches.  See VA Treatment Records, December 11, 1997 - January 7, 1998.

With respect to crucial Shedden element (3), nexus, the evidence of record consists of conflicting evidence.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran was afforded a VA examination in September 2000.  At that time, the Veteran's in-service head trauma and subsequent development of headaches in 1997 was reviewed.  It was noted that the Veteran sustained a minor laceration behind his right ear during the mugging attack in December 1997, but that he did not recall being struck over the head and did not lose consciousness.  During the examination, the Veteran complained of some mild memory disturbance and occasional dizziness without true vertigo.  The VA examiner noted that there was no history of diplopia, dysphasia, dysarthria, focal paresthesias, focal weakness, tinnitus, ataxia or imbalance.  The Veteran was also given a neurologic evaluation.  The assessment was of chronic tension-type headaches.  The VA examiner opined that it was not likely that the Veteran's headaches, which began in 1997, were related to his history of head trauma during service.  See VA Examination Report, September 15, 2000.


The only evidence in support of the Veteran's claim consists of his lay statements and testimony asserting that his current headaches are the result of his in-service injury.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current headaches are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current headaches to in-service disease or injury.  

In this regard, neither the Veteran nor his representative is competent to comment on medical matters such as etiology as it is complex medical question.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Accordingly, the statements offered by the Veteran and his representative in support of the claim are not competent evidence of a nexus between the Veteran's current headaches and military service.

To the extent that the Veteran is contending that he has experienced headaches on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report headaches, the Veteran is not competent to report that his symptoms during service and shortly thereafter were a manifestation of a chronic disability.  Moreover, the Board finds his statements regarding continuity of symptomatology to be not credible.  
In this regard, the Board observes that the Veteran's current contention of headache symptomatology continually since service is contradicted by the findings of the December 1997 and January 1998 VA treatment record, which clearly state that the Veteran began to experience headaches following an attempted mugging.  There was no indication that the Veteran complained of headaches prior to the 1997 mugging.  Further, the Board finds that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Finally, the September 2000 VA examiner clearly stated that the Veteran's headaches were not the result of his time in active duty service.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

As such, the Board finds the September 2000 VA medical opinion to be the most probative.  The VA examiner thoroughly reviewed the Veteran's claims file, to include his service treatment records, provided the Veteran with a thorough examination, and supported his conclusion with appropriate rationale.  See Barr, supra.  Accordingly, Shedden element (3), nexus, has not been satisfied, and the Veteran's claim fails on this basis.  See Shedden, supra.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for the residuals of a head injury, to include headaches.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.

C.  Acquired Psychiatric Disorder

The Veteran contends that he currently suffers from PTSD as a result of his time in active duty service.  The Board disagrees.

Relevant Law and Regulations

Initially, the Board notes that service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis.  With respect to the Veteran's diagnosed bipolar disorder, depression, anxiety, and personality disorder, these disorders were not diagnosed in service or within one year of service and, as such, service connection on a presumptive basis is not warranted.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010). 

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

Review of the Veteran's service personnel records does not reflect that he was engaged in combat in the Republic of Vietnam (Vietnam).  He was a radio mechanic on the U.S.S. KAWISHIWI, but there was no award or decoration indicative of combat.  Moreover, a review of his personnel file does not reflect that he was engaged in combat.  Accordingly, his stressors require corroboration.  The Veteran contended that he was subjected to stressful events while serving in Vietnam, primarily his participation in the evacuation of Vietnam in April 1975.  He stated that at that time, his ship came under enemy fire.  The U.S. Army and Joint Services Records Research Venter (JSRRC) (formerly the Center for Unit Records Research (CURR)) confirmed that the U.S.S. KAWISHIWI did participate in this activity.  There was no confirmation, however, that this vessel came under enemy fire.  See CURR Response, August 28, 1998.

The Veteran later asserted that his August 1980 mugging, which resulted in his hospitalization, was the most traumatic experience of his time in active duty service.  As discussed in detail above, the Veteran received treatment for a head injury in August 1980, following an attempted mugging during his tour in Hawaii.  Thus, this event is confirmed.  The Veteran's unverified stressors include witnessing a fire on his ship (he stated that he was not injured but that the memories of this event were intrusive) and the near collision between the U.S.S. KAWISHIWI and the U.S.S. HANCOCK.

The Veteran sought treatment at the VA Medical Center (VAMC) in September 2000.  At that time, he was diagnosed with significant drug and alcohol abuse since his time in active duty service.  He was noted to have cocaine dependence and was diagnosed with bipolar disorder.  It was also noted that schizophrenia versus substance-induced disorder versus major depressive disorder with psychotic features should be ruled out.  See VAMC Treatment Record, September 6, 2000.

In July 2001, a VAMC mental health PTSD assessment indicated that the Veteran completed the Beck Depression Inventory (BDI) and the Minnesota Multiphasic Personality Inventory (MMPI).  The VA psychologist noted that the results from the BDI and MMPI were generally invalid, with grossly elevated validity and clinical scales.  Depression and anxiety were present.  The VA psychologist noted that although it was not feasible to form diagnostic impressions based on these protocols, it was his opinion that based on the Veteran's extensive clinical interview, his reported symptoms were in keeping with that of the other veterans who participated in combat.  The Veteran was diagnosed with PTSD.  See VAMC Mental Health PTSD Assessment Report, July 23, 2001.

The Veteran was afforded a VA examination in May 2005 to determine whether there was a valid diagnosis of PTSD based upon the U.S.S. KAWISHIWI's participation in the evacuation of Vietnam in 1975.  The VA examiner indicated that the Veteran's VA claims file was thoroughly reviewed in conjunction with the examination.  Following metal status examination, the VA examiner did not diagnose PTSD, but instead made the diagnosis of AXIS I: Prolonged strong cocaine dependence and prolonged long alcohol dependence, AXIS II: Sociopathic personality disorder with several arrests and jail confinements, ... AXIS IV: the Veteran was homeless, living under a bridge.  The VA examiner noted that the details in the record were wholly consistent with the diagnosis on the examination.  The Veteran had no psychotic content, but based on review of the file, the VA examiner noted that it was quite possible that the Veteran had some psychotic manifestations when under the influence of cocaine.  He noted that there was a poor prognosis for the Veteran.  See VA Examination Report, May 16, 2005.

The Veteran was afforded a second VA examination in September 2008.  At that time, it was noted that on the May 2005 VA examination report, the Veteran reported his stressor as witnessing a fire on his ship.  It was also noted that VAMC treatment notes since May 2005 revealed continued mental health treatment with focus on substance abuse.  The Veteran had also participated in several rehabilitation programs since his May 2005 VA examination.  It was not until May 2008, that the Veteran began attending PTSD group therapy.  The VA examiner noted the July 2001 VAMC PTSD assessment diagnosed the Veteran with PTSD based upon his reports of exposure to enemy fire in Vietnam and his 1980 mugging.  It was also noted that the 1980 mugging was not mentioned during the July 2001 PTSD assessment.  See VA Examination Report, September 3, 2008.

The VA examiner concluded that while the Veteran reported a number of PTSD symptoms, he could not support an actual PTSD diagnosis, considering the inconsistencies in the Veteran's report of symptoms, lack of actual confirmation of reported stressors, shifting stories over the years, and lack of support for such a diagnosis from the aforementioned psychological testing results.  For example, the MMPI results were invalid and indicative of an individual who had attempted to exaggerate his problems, possibly for secondary gain.  Thus, his credibility was in question.  Ultimately, the VA examiner diagnosed the Veteran with alcohol and cocaine dependence, substance-induced mood disorder, and personality disorder with antisocial and paranoid traits.  The VA examiner opined that while the Veteran had three diagnoses on Axis I, due to credibility problems, he did not support a diagnosis of PTSD.  Further, while the Veteran was unemployed and socially isolated, suffering from anxiety and depression, this was primarily due to his substance abuse issues.  Id.

In April 2011, the Veteran was afforded a third VA examination to reconcile the 2005 and 2008 VA examination results.  At that time, the Veteran again reported his stressors as (1) enemy fire striking the U.S.S. KAWISHIWI in Vietnam during 1975, (2) a near collision between the U.S.S. KAWISHIWI and the U.S.S. HANCOCK (date unknown), and (3) the 1980 fight he engaged in which resulted in his documented head injury.  The VA examiner diagnosed the Veteran on AXIS I with cocaine dependence in early partial remission, alcohol dependence in sustained full remission (per the Veteran), and depressive disorder not otherwise specified (not related to military service).  AXIS II noted a personality disorder.  The VA examiner concurred with the prior two VA examination reports that the Veteran did not suffer from PTSD.  It was noted that the Veteran's reports were generally consistent with his previous VA examination reports, although some details differed.  It was also noted that over time, the Veteran changed his report of his most traumatic stressor (from taking enemy fire aboard the U.S.S. KAWISHIWI in 1975 to the 1980 mugging in Hawaii).  Despite service treatment records to the contrary, the Veteran reported that he lost consciousness during the 1980 assault.  See VA Examination Report, April 6, 2011.

The VA examiner noted that at the time of the examination, the Veteran reported that his most traumatic experience during military service was his 1980 fight, which was not related to a hear of hostile military or terrorist activity.  The Veteran stated that he felt helpless, but that he was not going to get "beat down", which seemed contradictory to the VA examiner.  Accordingly, the VA examiner found that criterion A for the response to the trauma was not met.  Further, it was noted that the Veteran's report of symptoms did not meet the criteria in that he did not report sufficient current symptoms.  For example, the Veteran's dreams were unrelated to this stated trauma, and upon query by the VA examiner, the Veteran did not clearly make a connection to his reported trauma.  Overall, it was concluded that the Veteran's mental illness symptoms were not caused by or a result of a reported incident in service, but rather were secondary to his significant substance abuse and dependence.  Id.

The Board acknowledges that there are varying opinions regarding whether the Veteran has a current diagnosis of PTSD.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds the conclusions reached in the May 2005, September 2008, and April 2011 VA examination reports, that the Veteran did not meet the criteria for a diagnosis of PTSD, to be the most probative evidence of record.  In that regard, the Board notes that these examiners specifically reviewed and considered all the Veteran's claimed stressors and reported symptoms.  In each case, the psychologists gave detailed rationales for the expressed opinions.  With respect to the April 2011 VA examination report, the psychologist noted the multiple inconsistencies within the Veteran's reported stressors and symptoms and, for that reason, concluded that a diagnosis of PTSD could not be made.  In support of that conclusion, the May 2005 VA examination report observed that the Veteran's psychiatric test results were inconsistent with his reported symptoms.  The Board finds these opinions to be credible and probative.  The VA examination reports were based on an interview of the Veteran, his reported medical history and current symptomatology, appropriate diagnostic testing, and objective psychiatric examination.  The VA examiners' conclusions are fully explained and consistent with the evidence of record.  Furthermore, the Board finds that the VA examiners' determination that a diagnosis of PTSD was not warranted was a definitive conclusion and not speculative or conjectural in nature. 

The Board acknowledges the multiple VA psychiatrists and other treating professionals who have diagnosed the Veteran with PTSD.  These diagnoses, however, were based in whole or in part on the Veteran's reported and non-verified stressors.  As discussed above, the Board finds these claimed stressors not credible.  As such, these diagnoses are based on incorrect factual premises and, therefore, may not support service-connection here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record). 

Furthermore, the Board has considered the Veteran's contentions that he has PTSD as a result of his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of nightmares, flashbacks, depression, anxiety, and other psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran is not competent to render a diagnosis of a complex medical disability or an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making a complex psychiatric diagnosis of PTSD or to render complex medical conclusions, such as a link between any current psychiatric disability and some incident of his military service.  As such, the Board ascribes far more weight to the conclusions of multiple VA psychologists who concluded that a diagnosis of PTSD was not warranted in the Veteran's case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinion of record specifically states that the diagnosis of PTSD was not conferred in the current examination, per instructions of the DSM-IV and the Veteran's non-credible reported stressors.  Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability. 

In addition, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, the Veteran also has been diagnosed with multiple disorders, including bipolar disorder, depression, anxiety, and various personality disorders, as well as alcohol and cocaine dependence. 

Initially, with respect to the Veteran's diagnosed alcohol and drug abuse, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) (2011); VAOPGCPREC 2-98 (February 10, 1998).  Where the law and not the evidence is dispositive, the claim of service connection for alcohol or drug dependence or abuse is denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. 3.303(d) (2011).  In that regard, the record is negative for any complaints or findings of any psychiatric disorder in service or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  The Veteran explicitly denied any history of nightmares, depression, excessive worry, nervous trouble, or difficulty sleeping at the time of his separation examination.  The evidence does not indicate that the Veteran sought treatment for psychiatric problems for several years after service and when he did initially seek treatment the primary basis was for drug and alcohol dependence, rather than for a psychiatric disorder.  Thus, to any extent the Veteran now claims to have experienced psychiatric problems beginning in service, the Board finds the Veteran's contemporaneous statements significantly more credible and probative than statements made multiple decades after service and in furtherance of a claim for disability benefits. 

No medical professional has linked the Veteran's psychiatric disorders, other than PTSD, to his military service.  The Board has considered the diagnoses of various psychiatric disorders in the treatment records.  Again, none of the diagnoses relate the Veteran's disability to his military service.  Indeed, each of the diagnoses made during regular treatment was made in conjunction with his problems with alcohol or drugs.  As noted, service connection for alcohol or drug dependence is barred as a matter of law. 

As there is no competent evidence otherwise linking any current psychiatric disorder other than PTSD to service, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder. 

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 







ORDER

The application to reopen the claims of entitlement to service connection for pseudofolliculitis barbae, the residuals of a head injury, and an acquired psychiatric disorder, are granted and, to that extent only, the appeal is granted.

Entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for the residuals of a head injury, to include headaches, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


